             Case 2:20-po-00519-CKD Document 4 Filed 12/08/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-po-00519-CKD
                                           )
12                     Plaintiff,          )   ORDER TO DISMISS AND VACATE INITIAL
                                           )   APPEARANCE
13         v.                              )
                                           )
14   DANIEL W. BARBER,                     )   DATE: December 8, 2020
                                           )   TIME: 9:00 a.m.
15                     Defendant.          )   JUDGE: Honorable Carolyn K. Delaney
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00519-CKD with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   December 8, 2020, is vacated.

23   IT IS SO ORDERED.

24   Dated: December 8, 2020

25

26

27

28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                  1            U.S. v. DANIEL W. BARBER
